Citation Nr: 1621235	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-31 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the Army from August 1969 to August 1971, including combat and service in the Republic of Vietnam.  He received several awards for his honorable service, including the Combat Infantryman Badge and the Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which confirmed and continued a 30 percent rating for PTSD and a noncompensable rating for bilateral hearing loss.

Subsequently, a July 2010 rating decision granted an increase from 30 percent to 50 percent for PTSD and an increase for bilateral hearing loss from a noncompensable level to 10 percent, all effective February 5, 2009 (date of claim).

In the Veteran's VA Form 9, Appeal to the Board, in July 2010 he requested a Board hearing at the RO (commonly called a travel Board hearing).  However, in VA Form 21-4138, Statement in Support of Claim, in September 2010 he withdrew his request for a travel board hearing and requested a videoconference hearing with the Board.  In October 2010, he requested a hearing before a Decision Review Office (DRO) at the RO.  A DRO hearing was conducted in November 2010, and a transcript thereof is on file.

A January 2011 rating decision granted an increased rating for PTSD to 70 percent, effective February 5, 2009.  Since the Veteran did not withdraw the increased rating claims after the grants of higher evaluations, the case is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011).

These issues were previously before the Board in March 2015 and were remanded for further development.  Specifically records from the Social Security Administration (SSA) and updated VA treatment records were requested, and the Veteran was to be provided with an additional VA examination.  Regarding the claim for an increased rating for PTSD, the requested actions were substantially completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD did not cause total occupational and social impairment at any point during the period on appeal.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent PTSD have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for his service-connected PTSD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been assigned a 70 percent rating throughout the period on appeal under DC 9411.  Under this DC, a 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A higher, maximum, 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (also known as "DSM").  38 C.F.R. § 4.130.  Although no longer used in the DSM 5, the DSM IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual.  Because these scores were used in the Veteran's relevant treatment records from the period on appeal, they will be considered by the Board.

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

GAF scores ranging between 21 and 30 indicate behavior is considerably influenced by delusions, hallucinations, or serious impairment in communication or judgment.  (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 
According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

As will be discussed, the evidence does not establish the Veteran experienced total occupational and social impairment due to his PTSD at any point during the period on appeal.

The evidence reflects that prior to his period on appeal, the Veteran experienced a form of "emotional breakdown" in the 1990s, which lead to increased alcohol abuse.  However, he became sober in 2008, and throughout the period on appeal has admirably worked to improve his PTSD.  For example, he attended group therapy at the Vet Center throughout the period on appeal, and was consistently noted to be open and appreciative of feedback from the group.  

The Veteran also sought individual psychiatric treatment and evaluation on several points throughout the period on appeal.  In such appointments in 2009, he reported experiencing symptoms such as difficulties sleeping, decreased concentration, decreased appetite, depression, anxiety, irritability, and hypervigilance.  However, he also consistently reported a supportive relationship with his wife, and stayed busy by attending PTSD groups, Alcoholic Anonymous (AA) meetings, bible study, and weekly church services.  He was noted to maintain fair hygiene and eye contact, normal speech patterns, and remained oriented and cooperative.  GAF scores ranging from 50 to 60 were assigned, suggesting moderate symptoms.

In February 2010, he was provided with a VA examination.  During this examination, the examiner assessed a GAF score of 35, suggested major impairment in several areas.  However, despite this GAF score, the symptoms the Veteran reported and the examiner observed did not suggest he experienced total occupational and social impairment.  Instead, the Veteran reported maintaining a good relationship with his wife of over twenty years, suggesting an ability to maintain successful relationships.  Although he reported decreased interests in activities he previously enjoyed, including fishing and camping, he maintained the ability to perform activities of daily living.  The examiner specifically noted the Veteran was a reliable historian and fully oriented during his examination.  His appearance and hygiene were also appropriate, and his communication was normal.  His speech was flat, but demonstrated a normal thought process.  He reported mild forgetting of names, directions, and recent events, but did not suggest any memory loss of the severity contemplated by a higher rating, such as loss of names of close relatives.  No hallucinations or obsessional rituals were reported or observed.  Finally, he reported experiencing panic attacks approximately once a month, instead of near continuously.

Therefore, although the examiner assigned a low GAF score, when viewed as a whole, the medical evidence does not suggest the Veteran experienced total occupational and social impairment at this point.  Instead, he demonstrated a continued relationship with his wife, and ongoing involvement in church and support groups for his PTSD and history of alcohol abuse.  Accordingly, the criteria for an increased rating were not met.

In September 2010, the Veteran's wife submitted a letter suggesting the Veteran's symptoms were more severe than reflected in his VA examination.  For example, she noted he did not brush his teeth or shower unless she nags him, and he experienced daily depression and anxiety attacks.  In subsequent letters, like that dated February 2011, she continued to describe his impairment of personal hygiene, and the resulting impairment in obtaining work.  The claims file also includes letters from the Veteran's step-children and siblings describing his struggles with anger, depression, flashbacks, and alcohol abuse.  However, the symptoms described in these letters still do not reflect symptoms like those associated with a higher rating.  For example, the Veteran's family members did not suggest he experienced gross impairment in thought processes, persistent delusions, or disorientation.  Therefore, even the increased symptoms described by his wife and other loved ones do not reflect the Veteran experienced symptoms like those associated with a total disability rating.

The Veteran continued to receive routine psychiatric treatment and participated in group therapy throughout 2010.  During this period, GAF scores ranging from 55 to 60 were assigned, suggesting moderate symptoms.

In September 2010, his therapists at the Vet Center submitted a letter describing the Veteran's symptoms of nightmares, memory loss, emotional numbness, and depression.  These therapists opined his symptoms resulted in difficulties in adapting to stressful circumstances at work and home, and an inability to establish and maintain effective relationships, the criteria associated with his currently assigned 70 percent rating.  Accordingly, this letter does not suggest the Veteran met the criteria associated with a higher rating.

In January 2011, the Veteran was provided with an additional VA examination.  During this examination, he was able to provide an accurate and detailed military, family, social, and occupational history, and the examiner specifically opined he was a reliable historian.  He described experiencing social isolation, but was able to maintain his relationship with his wife of approximately thirty years.  He also described ongoing trouble sleeping and hypervigilance.  He presented with normal hygiene and appearance, and throughout the examination he was fully oriented and behaved appropriately.  He maintained good eye contact and demonstrated normal concentration.  The examiner noted he had "persistently abnormal speech" that was "mildly pressured," but clarified the Veteran's speech was not circumstantial, circumlocutory, stereotypical, or illogical.  His mood and affect were anxious, and the examiner noted his hands fidgeted and he rocked in the chair throughout the examination.  However, he spoke with a normal thought process, and no delusions or obsessive compulsive behaviors were reported or observed.  The examiner assessed a GAF score of 55, suggesting moderate symptoms, and opined the Veteran's PTSD caused "occupational and social impairment with reduced reliability and productivity," the criteria associated with a 50 percent rating.

Therefore, this examiner's report does not suggest the Veteran demonstrated symptoms like those associated with a higher rating.  No symptoms of such severity as delusions, grossly inappropriate behavior, or disorientation were suggested.  Instead, he maintained an ongoing, supportive relationship with his wife, and reported he continued to work alone as a self-employed handyman approximately two days per week.  Because he did not demonstrate total occupational or social impairment, a total disability rating was not warranted.

Following his second VA examination, he continued to receive routine psychiatric treatment and participated in weekly group therapy.  In these records, he was thankful for the continued support of his family, and maintained involvement in his church, AA, and PTSD groups.  See e.g. October 2011 VA treatment record.  His psychiatric condition was evaluated annually in February from 2012 through 2014.  In these evaluations, the Veteran reported improvement and as a result was "doing really well."  He attributed these improvements to his medication, therapy, and service dog.  Due to his progress, he joined additional activities, including volunteering at a therapeutic writing center.  However, he continued to report symptoms of nightmares, irritability, and anxiety.  Throughout these evaluations, he was consistently noted to be pleasant and cooperative, and demonstrated linear and logical thought processes.  No suicidal thoughts or hallucinations were reported or observed.  In these three annual evaluations, he was assigned GAF scores of 60, 65, and 67, respectively, suggesting symptoms improving from moderate to mild in severity.

In January 2015, the Veteran was provided with an additional VA examination.  The examiner reviewed the Veteran's claims file, and personally interviewed and examined the Veteran.  The Veteran reported he enjoyed fishing on his own, but otherwise liked to do activities with his wife, including shopping.  He described a close relationship with his stepchildren, but a limited relationship with his biological children.  He reported having limited social support groups, but still attended church weekly with his wife.  He described continued nightmares and avoidance of conversations or TV shows of Vietnam.  He also reported experiencing detachment, persistent negative emotions, hypervigilance, exaggerated startle response, sadness, irritability, and problems with concentration.  He presented to the evaluation on time, was appropriately groomed, and was cooperative with a friendly demeanor.  Upon evaluation, he was oriented to all spheres, short-term and long-term memory was intact, and there was no evidence of delusions.  The examiner noted the Veteran's symptoms caused social impairment, including alienation from others.  However, overall the examiner opined his symptoms ranged from moderate to severe and caused occupational and social impairment with deficiencies in most areas, the criteria associated with his currently assigned 70 percent rating.

This examiner's report, therefore, does not suggest the Veteran met the criteria associated with a total disability rating.  No symptoms such as memory loss of close relatives or persistent delusions were suggested.  Instead, the Veteran was fully oriented and cooperative throughout his examination.  He reported a continued strong relationship with his wife, and interest in participating in activities with their church, suggesting he did not experience total social impairment.  Accordingly, the criteria associated with a total disability rating were not met.

The claims file does not suggest the Veteran's PTSD was assessed after his most recent VA examination.  Accordingly, evidence does not suggest the Veteran experienced symptoms like those associated with a higher rating at any point during the period on appeal.  Instead, he was consistently noted to be oriented, cooperative, and demonstrating a logical thought process.  He continued to be appreciative of his close relationship with his wife, and remained active in his church and various support groups.  Because the evidence does not suggest he experienced total occupational and social impairment at any point during the period on appeal, the Veteran's claim is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of difficulties sleeping, social isolation, irritability, and anxiety.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  Furthermore, several medical professionals specifically noted the Veteran's PTSD had not resulted in any period of hospitalization or other emergency treatment during the period on appeal.  See e.g. January 2011 VA examination report.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, and referral for extraschedular consideration is not warranted under the circumstances of this case.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised. However, the Veteran has already been granted entitlement to TDIU throughout the entire period on appeal.  Accordingly, Rice is moot.




Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to the Veteran before initial determination that informs the Veteran of the evidence needed to substantiate the claim, the evidence the VA will obtain, and the evidence the Veteran is expected to provide, as well as notice regarding how the VA establishes disability ratings and effective dates.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This duty to notify was satisfied by a letter dated February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service VA medical records, records from the Social Security Administration, and records from the Vet Center have all been obtained and associated with the claims file.  The Veteran has not identified any additional potentially relevant records.  

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

Finally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a rating in excess of 70 percent for service-connected PTSD is denied.


REMAND

The directives in the Board's March 2015 remand were not met regarding the Veteran's claim for an increased rating for bilateral hearing loss, and as a result remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, in the prior March 2015 remand, the Board specifically requested the numerical results of all VA audiometric testing since 2008 be obtained and associated with the claims file.  However, review of the file reflects this has not been completed.  For example, an August 2014 VA treatment record indicates the Veteran underwent audiometric testing, and the results may be view in the "DisplayAudiogram" tool from the "toolbar above."  However, these referenced additional records are not available in the claims file available before the Board.  Accordingly, remand is again required to obtain the complete numerical results of all audiometric testing conducted since 2008.




Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps, including the instructions detailed in the August 2014 VA treatment record, to obtain the complete numerical results of all audiometric testing conducted at a VA medical facility since 2008 and associated them with the claims file.

2.  Then, readjudicate the claim.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


